Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered October 28, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the fourth degree (three counts) and criminal possession of a controlled substance in the fifth degree (two counts).
*1346It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed. Present—Scudder, P.J., Hurlbutt, Fahey, Green and Pine, JJ.